                    THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

THURMAN HARVEY HINES,                              )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )      Case No. CIV-17-642-R
                                                   )
JOE ALLBAUGH, et al.,                              )
                                                   )
              Defendants.                          )


                                          ORDER

       Before the Court is a January 31, 2019 Report and Recommendation issued by

Magistrate Judge Shon T. Erwin, wherein he recommends that the Motion to Dismiss filed

by Defendants Joe Allbaugh and Mark Knutson (Doc. No. 133) be granted. Plaintiff filed

a timely Objection to the Report and Recommendation (Doc. No. 168), which gives rise to

the Court’s obligation to undertake a de novo review of those portions of the Report and

Recommendation to which Plaintiff makes specific objection. Having conducted the de

novo review, the Court hereby ADOPTS the Report and Recommendation and for the

reasons set forth therein and stated herein, the claims set forth in Plaintiff’s First Amended

Complaint against Defendants Allbaugh and Knutson, as they relate to Plaintiff’s

incarceration at Davis Correctional Facility are hereby dismissed.

       The Report and Recommendation characterizes the remaining claims against

Defendants Allbaugh and Knutson as alleging that Plaintiff was denied access to the courts,

that he was subjected to unsanitary conditions in his cell in violation of his rights under the

Eighth Amendment, and that Defendants failed to protect him from inmate violence. With
regard to Plaintiff’s access to the courts claim arising under the First Amendment, the

Report and Recommendation notes that Plaintiff does not have the right to a state

administrative grievance procedure, and the denial of an administrative remedy does not

give rise to a claim under 42 U.S.C. § 1983. Plaintiff responds by arguing that his claim is

not premised on the denial of his grievances or the failure to respond thereto. Rather, he is

asserting that the failure to respond and the arbitrary denial of the emergency/sensitive

grievances he filed with Mr. Allbaugh and Mr. Knutson were done in retaliation for

Plaintiff’s prior grievances and lawsuits against Department of Corrections employees.

Regardless of how Plaintiff characterizes his claim that Defendants Allbaugh and Knutson

improperly denied certain grievances, his claim is subject to dismissal.

       “[P]rison officials may not retaliate against or harass an inmate because of the

inmate’s exercise of his constitutional rights.” Peterson v. Shanks, 149 F.3d 1140, 1144

(10th Cir. 1998) (internal quotation marks and citation omitted). At the same time, “courts

are ill equipped to deal with the increasingly urgent problems of prison administration and

reform,” so “when a prison regulation impinges on inmates’ constitutional rights, the

regulation is valid if it is reasonably related to legitimate penological interests.” Gee v.

Pacheco, 627 F.3d 1178, 1187 (10th Cir. 2010) (internal quotation marks and citation

omitted). In the First Amendment context, a retaliation claim requires an inmate plaintiff

to allege: (1) that he was engaged in constitutionally protected activity; (2) that the

defendant’s actions, here the denial of emergency/sensitive grievances, caused him to

suffer an injury that would chill a person of ordinary firmness from continuing to engage

in that activity; and (3) that the defendants’ adverse action was substantially motivated as

                                             2
a response to the inmate’s exercise of constitutionally protected conduct. Shero v. City of

Grove, 510 F.3d 1196, 1203 (10th Cir. 2007). “To satisfy the third prong of the First

Amendment retaliation test, an inmate must allege specific facts showing that ‘but for the

retaliatory motive, the incidents to which he refers ... would not have taken place.’” Banks

v. Katzenmeyer, 645 F. App’x 770, 772 (10th Cir. 2016) (quoting Peterson v. Shanks, 149

F.3d 1140, 1144 (10th Cir. 1998). Upon review of Plaintiff’s Amended Complaint, the

Court finds no specific factual allegations against either Defendant Knutson or Defendant

Allbaugh to satisfy the “but for” third element of Plaintiff’s retaliation claim. Rather, the

First Amended Complaint relies on conclusory allegations which are insufficient to meet

Plaintiff’s pleading burden. Furthermore, when Plaintiff’s assertion that his grievances

were emergency/sensitive was rejected by Defendants, he remained free to route the

grievances through the standard channel. The undersigned concurs with Judge Erwin that

Plaintiff’s First Amendment claim regarding access to the courts and retaliation is subject

to dismissal for failure to state a claim.

       The Report and Recommendation addresses the second and third claim together,

concluding that Plaintiff failed to allege sufficient facts against Defendant Allbaugh, who

was director of the Oklahoma Department of Corrections. Plaintiff asserts that while in the

special housing unit at DCF the conditions were unsanitary and that he asked for cleaning

supplies to clean his cell or to be moved to a different cell. Plaintiff also asserts that he

requested to be moved to a different unit because he felt threatened. Plaintiff contends he

has sufficiently alleged personal participation, although his Objection repeats the relevant

legal standards and contains little argument, asserting:

                                             3
         Plaintiff has alleged sufficient facts demonstrating -- an affirmative link
         between Defendant Allbaugh and Knutson actions -- or inactions as to the
         Final Decision Makers on all grievances − and Constitutional Issues raised
         therein. See Meade v. Grubbs, (10th Cir. 1988) 841 F.3d 1512, 1526.
         Accordingly, the remainder of Plaintiff’s claims should also be GRANTED
         against Defendants Allbaugh and Knutson as the − Final Decision Makers
         on all complaints through grievances and – misconduct appeals, at Final
         Exhaustion Stage.

(Doc. No. 168, p. 8). A § 1983 “plaintiff must show the defendant personally participated

in the alleged violation.” Jenkins v. Wood, 81 F.3d 988, 994 (10th Cir. 1996). “[D]enial of

a grievance, by itself without any connection to the violation of constitutional rights alleged

by plaintiff, does not establish personal participation under § 1983.” Gallagher v. Shelton,

587 F.3d 1063, 1069 (10th Cir. 2009). See also Bertolo v. Benezee, 601 F. App’x 636, 639

(10th Cir. 2015) (quoting Gallagher, 587 F.3d at 1069); Sherratt v. Utah Dep't of Corr.,

545 F. App’x 744, 747 (10th Cir. 2013)(“Denial of a grievance or failure to properly

investigate or process grievances, without any connection to the violation of constitutional

rights alleged by the plaintiff, is not sufficient to establish personal participation for

purposes of a Section 1983 claim.”). Plaintiff does not allege that Defendants Allbaugh and

Knutson’s roles were more than “one of abstract authority over individuals who actually

committed a constitutional violation.” Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir.

2008).

         The Court finds that Plaintiff has failed to state a claim against Defendants Allbaugh

and Knutson with regard to Plaintiff’s claims as set forth in the Report and

Recommendation. Accordingly, the Report and Recommendation is hereby ADOPTED

and the claims against these Defendants with regard to Plaintiff’s incarceration at Davis


                                               4
Correctional Facility are hereby DISMISSED without prejudice.

      IT IS SO ORDERED this 2nd day of August 2019.




                                          5
